DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the canceling claim 5 by the amendment submitted by the applicant(s) filed on November 1, 2021.  Claims 1 – 4 and 6 – 9 are pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wendy W. Koba on November 17, 2021.
The application has been amended as follows: 
Cancel claims 6 – 9.

Allowable Subject Matter
Claims 1 – 4 are allowed.
Claim 1 recites a method of creating an oxide aperture of a predetermined target cross-sectional shape within a mesa structure of a vertical cavity surface emitter laser (VCSEL) device including the specific steps limitation of measuring a difference between the target oxide aperture shape roxap(θ) and the as-fabricated shape doxap(θ) at various radial locations to create a radial deviation function Δ(θ); and adding the deviation function Δ(θ) to the initial mesa shape rmesa(θ) to define a corrected mesa shape cmesa(θ), which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art is Tanabe (US 2007/0091965), Tanabe discloses a vertical-cavity surface-emitting (VCSEL) device with a mesa post.  The mesa port has a substantially square cross-sectional shape, thereby allowing an oxidation heat treatment to configure a substantially circular current injection area in the current-confinement oxide layer.  A VCSEL device including a current-confinement oxide layer having a current injection area with an improved circular shape while using the conventional material for the current confinement layer.  
Tanabe don’t discloses, teach or suggest the specific steps limitation of measuring a difference between the target oxide aperture shape roxap(θ) and the as-fabricated shape doxap(θ) at various radial locations to create a radial deviation function Δ(θ); and adding the deviation function Δ(θ) to the initial mesa shape rmesa(θ) to define a corrected mesa shape cmesa(θ).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828